Exhibit 10.1

 

Summary of

March 12, 2009 Restricted Stock Awards

for the Executive Officers

of Bakers Footwear Group, Inc.

 

The following table sets forth the amount of restricted stock awarded to each of
the executive officers on March 12, 2009:

 

Name and Principal Position (1)

 

Restricted Stock Awards(2)

Peter A. Edison

18,000

Chairman of the Board, Chief Executive Officer & President

 

 

 

Stanley K. Tusman

12,000

Executive Vice President —

 

Chief Planning Officer

 

 

 

Joseph R. Vander Pluym

15,000

Executive Vice President — Chief Operations Officer

 

 

 

Mark D. Ianni

15,000

Executive Vice President — Chief Merchandising Officer

 

 

 

Charles R. Daniel, III

10,000

Vice President—Finance, Controller, Treasurer and Secretary

 

 

(1) Messrs. Edison, Ianni, Vander Pluym and Tusman are each a party to a written
employment agreement with the Company. All of the executive officers may be a
party to other compensation arrangements with the Company that have been filed
as exhibits to the Company’s Annual Report on Form 10-K or in other filings with
the Securities and Exchange Commission. The Company’s executive officers are
also eligible to participate in the Bakers Footwear Group, Inc. 2003 Stock
Option Plan, as amended, and the Bakers Footwear Group, Inc. 2005 Incentive
Compensation Plan, receive matching employer contributions to the Company’s
401(k) plan, participate in other employee benefit plans and receive other forms
of compensation. The Company also pays premiums on a life insurance policy
solely for the benefit of Mr. Tusman.

 

(2) The restricted stock was issued pursuant to the Bakers Footwear Group, Inc.
2005 Incentive Compensation Plan, with the following terms. The restricted stock
fully vests on the fifth anniversary of the grant date, which is March 12, 2014.
Restricted stock awards are generally forfeited if the recipient is terminated,
with or without cause, prior to vesting. However, the Compensation Committee
retains the discretion to vest in full, pro-rata, or not at all, restricted
stock awards upon death, disability, retirement or otherwise. The executive
officers are entitled to (i) voting rights with respect to all of the restricted
stock awarded, and (ii) cash dividends that may be paid by the Company with
respect to all of the restricted stock awarded.

 

 

 

 